      Case 20-01796         Doc 8     Filed 01/22/20 Entered 01/22/20 15:56:09                  Desc Pay Filing
                                         Fee Installments Page 1 of 1
Form ntcinstl

                                    UNITED STATES BANKRUPTCY COURT
                                          Northern District of Illinois
                                               Eastern Division
                                               219 S Dearborn
                                                  7th Floor
                                              Chicago, IL 60604

                                                 Case No.: 20−01796
                                                     Chapter: 11
                                              Judge: Timothy A. Barnes

In Re:
   Piotr Palider
   9650 S. Nottingham Ave.
   Chicago Ridge, IL 60415
Social Security / Individual Taxpayer ID No.:
   xxx−xx−4642
Employer Tax ID / Other nos.:


                NOTICE OF ORDER APPROVING PAYMENT OF FILING FEE IN INSTALLMENTS


After considering the Application for Individuals to Pay the Filing Fee in Installments (Official Form 103A), the
court orders that:

       The debtor(s) may pay the filing fee in installments on the terms proposed in the application.


Until the filing fee is paid in full, the debtor(s) must not make any additional payment or transfer any additional
property to an attorney or to anyone else for services in connection with this case.




                                                             BY THE COURT

Dated: January 22, 2020                                      Jeffrey P. Allsteadt , Clerk
                                                             United States Bankruptcy Court
